Citation Nr: 0103137	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral high frequency hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lower left leg disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic skin disorder, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney-at-
Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.


REMAND

Initially, the Board notes that the veteran's claim was first 
before the Board in August 2000.  At that time, it was 
remanded for further procedural, and thus, evidentiary 
development.  The Board noted that VA treatment records were 
apparently in existence that pertained to treatment of the 
three disorders, which were the subject of the veteran's 
appeal.  While the RO had requested information from the 
appropriate VA medical centers (Las Vegas and Atlanta), the 
record suggested that the RO's requests reached the two 
facilities at times when they might not have been in 
possession of the veteran's treatment records.  In effect, 
the records might have been in transfer from one facility to 
the other.  As such, the Board directed the RO to make an 
additional request to the Las Vegas VA Medical Center for the 
veteran's VA treatment records dated from 1971 to 1972.

Upon review of the veteran's claims file and the procedural 
development accomplished subsequent to the Board's remand, 
the Board notes that the RO did, indeed, submit another 
request to the Las Vegas VA Medical Center for the veteran's 
treatment records.  In that request, the RO stated that per 
the Board's remand, it needed to request records dated from 
January 1971 to December 1972, as the Atlanta VA Medical 
Center had sent records to the Las Vegas station.  The Las 
Vegas VA Medical Center was asked to retrieve these records 
and informed to give a negative response, if necessary.  The 
Las Vegas VA Medical Center was also asked to state whether 
the records had been archived.  In response, the Las Vegas VA 
Medical Center stated that there were no treatment records 
from the Atlanta VA Medical Center for the date requested.  
In light of the above, arguably, the RO complied with the 
Board's directive, as required by law.  See Stegall v. West, 
11 Vet. App. 268 (1998).  However, the Board still finds due 
process considerations that preclude the Board from 
addressing and considering the veteran's appeal on the 
merits.

Specifically, a comparison of the documents submitted by the 
veteran's attorney with the procedural development ordered 
and accomplished subsequent to the Board's August 2000 remand 
reveals some inconsistencies as to the information requested.  
Further, the record before the Board now implies that the 
veteran's VA treatment records my have been misplaced.  Here, 
the Board notes that the RO originally requested, in May 
1999, VA treatment records dated from 1970 to 1972.  The 
veteran's attorney, pursuant to her conversation with a VA 
employee at the Atlanta VA Medical Center, also requested the 
records identified by the RO in its May 1999 request.  In 
response, the VA employee indicated that those medical 
records had been transferred to the Las Vegas VA Medical 
Center on June 23, 1999.  In its August 2000 remand, the 
Board directed the RO to request records dated from 1971 to 
1972 from the Las Vegas VA Medical Center.  As noted above, 
the Las Vegas VA Medical Center indicated that it had no such 
records.

Upon review of the above, the Board first notes that the 
Board failed to precisely set out the proper treatment dates 
in its remand directive to the RO, as it directed the RO to 
obtain VA treatment records dated from 1971 to 1972, rather 
than from 1970 to 1972 (as identified in the RO's May 1999 
request and noted by the veteran's attorney).  As such, it is 
possible that the Las Vegas VA Medical Center actually 
possesses treatment records dated in 1970 but responded in 
the negative given the timeframe identified by the RO in its 
request.  Further, the Board notes that the Las Vegas VA 
Medical Center did not address whether the veteran's 
treatment records could be archived, given the length of time 
that has passed since 1970.  In this respect, the Board 
acknowledges that there are procedures in effect to retrieve 
archived records.  The RO has not availed itself of these 
procedures to date.  Moreover, the Board cannot ignore that 
the record contains one statement from a VA Medical Center 
(Atlanta) that indicates that the records in question were 
transferred to the Las Vegas VA Medical Center and another 
statement from another VA Medical Center (Las Vegas) that 
indicates that there are no such records.  This contradiction 
implies that the veteran's treatment records are lost (or 
perhaps archived).  Due process considerations require that 
the RO attempt to find these records.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Therefore, although the Board regrets the additional delay 
caused by another remand, the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for bilateral high 
frequency hearing loss; whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a lower left leg disorder; and whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a chronic skin 
disorder, due to herbicide exposure, will not be decided 
pending a REMAND for the following actions:

1.  The RO should again attempt to obtain 
the veteran's VA treatment records dated 
from 1970 to 1972.  In its efforts, the 
RO should contact both the Atlanta VA 
Medical Center, to reconfirm that the 
veteran's treatment records were, indeed, 
transferred to the Las Vegas VA Medical 
Center, and the Las Vegas VA Medical 
Center itself.  The RO should request a 
definitive response from both medical 
centers as to whether they have or have 
ever had the records in question and 
whether these records have been archived.  
Further, the RO should ask both medical 
centers whether they have or have had any 
treatment records (regardless of date) 
that pertain to the veteran.  The RO 
should also ask both medical centers to 
provide a brief outline as to their 
procedures for the transfer of records 
from one medical center to another and 
their procedures for archiving treatment 
records, as well as the procedures for 
retrieval of archived records.  If the 
veteran's treatment records have been 
archived, they should be retrieved.  The 
RO should document its efforts in this 
regard in the veteran's claims file, as 
well as all responses received.  If the 
medical centers fail to reply in detail 
to the RO's first such request for 
information, the RO should try again, 
documenting its actions.  If the 
veteran's treatment records have, indeed, 
cannot be located, it should be so noted.

2.  Subsequent to accomplishment of the 
above, the RO should then readjudicate 
the veteran's claim as to all three 
issues on appeal, in light of any 
additional evidence (VA treatment 
records) received.

If the veteran's claim remains in a 
denied status as to any issue on appeal, 
he and his representative (Nancy E. 
Killeen) should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




